         Case 1:19-cr-00833-SHS Document 180 Filed 03/22/21 Page 1 of 6


                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York


                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         March 22, 2021

BY ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re:     United States v. Kevin Handren, 19 Cr. 833 (SHS)

Dear Judge Stein:

       The Government respectfully submits this letter in the above-captioned matter to advise
the Court of a potential conflict of interest by one of the counsel for the defendant, who is
scheduled for a conference on March 24, 2021, at 9:30 a.m. Specifically, George Barchini, Esq.,
of Perry Guha LLP, has submitted an application for the position of an Assistant United States
Attorney in the United States Attorney’s Office for the Southern District of New York.
Mr. Barchini has represented to the Government that he informed the defendant of his application,
and that the defendant consents to Mr. Barchini’s continued representation of the defendant.

        Nevertheless, in an abundance of caution, as a result of Mr. Barchini’s application, and the
potential conflict of interest that it presents, the Government respectfully requests, without
objection from the defendant, that the Court hold a hearing pursuant to United States v. Curcio,
680 F.2d 881 (2d Cir. 1982), which the Government suggests be held when the parties appear for
the scheduled conference.

                                           Applicable Law

         The Sixth Amendment guarantees a criminal defendant the right to the effective assistance
of counsel, which includes “the right to representation by conflict free counsel.” United States v.
Schwarz, 283 F.3d 76, 90 (2d Cir. 2002) (quoting United States v. Blau, 159 F.3d 68, 74 (2d Cir.
1998)). District courts have two separate obligations where there is a potential conflict of interest.
First, there is an “inquiry obligation,” pursuant to which the court must “investigate the facts and
details of the attorney’s interests to determine whether the attorney in fact suffers from an actual
conflict, a potential conflict, or no genuine conflict at all.” United States v. Levy, 25 F.3d 146, 153
(2d Cir. 1994). Second, if the district court finds that the defendant’s attorney faces an actual or
potential conflict, a “disqualification/waiver” obligation arises, pursuant to which the court must
either: (i) disqualify the attorney if the conflict is sufficiently severe, or (ii) if the conflict may be
         Case 1:19-cr-00833-SHS Document 180 Filed 03/22/21 Page 2 of 6

Hon. Sidney H. Stein
March 22, 2021
Page 2

waived, conduct a Curcio hearing to advise the defendant of the ramifications of the conflict and
obtain a waiver of any conflict from the defendant.

        Three types of conflicts of interest are the subject of judicial inquiry and can potentially
result in the deprivation of the effective assistance of counsel: (i) a per se conflict; (ii) an actual
conflict; or (iii) a potential conflict that results in prejudice to the defendant. See Armienti v. United
States, 313 F.3d 807, 810 (2d Cir. 2002); United States v. John Doe No. 1, 272 F.3d 116, 125 (2d
Cir. 2001).

        In the Second Circuit, per se conflicts have been found only in two classes of cases: where
defense counsel “is not authorized to practice law” and where defense counsel “is implicated in
the very crime for which his or her client is on trial.” Armienti v. United States, 234 F.3d 820, 823
(2d Cir. 2000); see also Solina v. United States, 709 F.2d 160, 164 (2d Cir. 1983) (unlicensed
attorney); United States v. Cancilla, 725 F.2d 867, 868-70 (2d Cir. 1984) (attorney implicated in
client’s crime). The Second Circuit has “repeatedly” and consistently refused to extend the per se
rule beyond the two prescribed categories. Strouse v. Leonardo, 928 F.2d 548, 555 (2d Cir. 1991)
(“[T]his court has repeatedly declined to extend the per se rule beyond the sort of egregious
conduct present in Solina and Cancilla.” (internal quotation marks and citation omitted)).

        An actual conflict exists where, “during the course of the representation, the attorney’s and
defendant’s interests diverge with respect to a material legal or factual issue or to a course of
action.” Schwarz, 283 F.3d at 91 (applying standard derived from Cuyler v. Sullivan, 446 U.S.
335 (1980)). To show divergent interests, “[s]peculation is not enough.” Triana v. United States,
205 F.3d 36, 42 (2d Cir. 2000). Nor is a “mere theoretical division of loyalties.” Mickens v.
Taylor, 535 U.S. 162, 171 (2002). There can be an actual conflict of interest only if “the attorney’s
current representation is impaired by the loyalty he owes a former client.” United States v. Leslie,
103 F.3d 1093, 1098 (2d Cir. 1997) (citing United States v. Malpiedi, 62 F.3d 465, 469 (2d Cir.
1995)).

        “An attorney has a potential conflict of interest if ‘the interests of the defendant may place
the attorney under inconsistent duties at some time in the future.’” United States v. Perez, 325
F.3d 115, 125 (2d Cir. 2003) (quoting United States v. Kliti, 156 F.3d 150, 153 n.3 (2d Cir. 1998)).
If the defendant “can rationally opt to retain counsel of his choice despite a conflict, the court
conduct[s] a Curcio hearing to determine whether the defendant knowingly and intelligently
waives his right to conflict-free representation.” Id. at 127.

        The Second Circuit has set forth the requirements for such a Curcio hearing in detail:

                At such a hearing, the trial court (1) advises the defendant of his
                right to representation by an attorney who has no conflict of interest,
                (2) instructs the defendant as to the dangers arising from particular
                conflicts, (3) permits the defendant to confer with his chosen
                counsel, (4) encourages the defendant to seek advice from
                independent counsel, (5) allows a reasonable time for the defendant
                to make a decision, and (6) determines, preferably by means of
         Case 1:19-cr-00833-SHS Document 180 Filed 03/22/21 Page 3 of 6

Hon. Sidney H. Stein
March 22, 2021
Page 3

               questions that are likely to be answered in narrative form, whether
               the defendant understands the risk of representation by his present
               counsel and freely chooses to run them.

Perez, 325 F.3d at 119.

                                           Conclusion

        Pursuant to the foregoing authority, the Government respectfully submits that
(i) Mr. Barchini’s pending application presents a potential conflict of interest that may be waived
by the defendant during a Curcio hearing; and (ii) the circumstances of this potential conflict do
not warrant disqualification based on the Court’s independent duty to protect the integrity of these
proceedings. Below is a proposed examination for the requested Curcio proceeding.

                                      Respectfully submitted,

                                      AUDREY STRAUSS
                                      United States Attorney

                              By:     ____________________________
                                      Kiersten A. Fletcher
                                      Benet J. Kearney
                                      Robert B. Sobelman
                                      Assistant United States Attorneys
                                      (212) 637-2109/2597

cc:    Samidh J. Guha, Esq. (by ECF)
       E. Danya Perry, Esq. (by ECF)
          Case 1:19-cr-00833-SHS Document 180 Filed 03/22/21 Page 4 of 6

Hon. Sidney H. Stein
March 22, 2021
Page 4

                           Proposed Examination of Kevin Handren

     I.    Introductory Questions To Establish Competence

           1. Do you currently consult a doctor for any condition?

           2. Are you currently under the influence of alcohol or drugs or medicine of any kind?

           3. Are you feeling well enough to proceed with this hearing today?

           4. Is your mind clear?

           5. Do you understand why we are holding this hearing?

    II.    The Potential Conflict

           6. Are you currently represented by Samidh J. Guha, E. Danya Perry, and George
              Barchini of the law firm of Perry Guha LLP?

           7. Are they retained counsel, that is, chosen by you?

           8. Are you satisfied with their representation of you to date?

           9. Do you know that Mr. Barchini has applied for a position as an Assistant United
              States Attorney, that is, a federal prosecutor, at the United States Attorney’s Office
              for the Southern District of New York, the same office that is prosecuting you in
              this case?

           10. Because of Mr. Barchini’s potential employment with the United States Attorney’s
               Office for the Southern District of New York, I wish to advise you of certain
               matters. You should understand that under the United States Constitution and the
               laws of this country, you are entitled to the aid and assistance of counsel at all times
               in these proceedings, including sentencing. You are entitled to counsel of your own
               choice unless there is a strong legal reason for disqualifying that counsel. If you
               cannot afford an attorney, an attorney will be appointed to represent you without
               cost. Do you understand?

           11. It is essential to the idea of an adequate defense in a criminal proceeding that your
               attorney have no conflicts or adverse interests of any kind, that is to say, he or she
               cannot, unless it is with your knowledge and consent, have any conflicting interest
               in the case. You have the right to the assistance of a lawyer whose loyalty to you
               is undivided and not subject to any factor that might intrude upon that loyalty. The
               purpose of this law is to ensure that you have a full devoted defense furnished to
               you, including at sentencing, by an attorney who has no other possible interest of
               any kind in this matter. Do you understand that?
          Case 1:19-cr-00833-SHS Document 180 Filed 03/22/21 Page 5 of 6

Hon. Sidney H. Stein
March 22, 2021
Page 5


           12. Do you understand that Mr. Barchini’s potential employment with the United States
               Attorney’s Office for the Southern District of New York, as a prosecutor, creates
               the potential that he may have allegiances to interests that may be adverse to your
               own interests?

           13. Do you understand there is a possibility that Mr. Barchini might not be as zealous
               or as earnest in his representation of you as he might otherwise be if he did not have
               such other potential interests?

           14. For example, he may seek to curry favor with the prosecutor’s office, or those with
               whom it is working on this case, rather than solely pursue your best interests. I am
               not saying that he necessarily has or would do so, but do you understand that
               possibility?

           15. Do you understand that, by deciding to proceed with Mr. Barchini, you are waiving
               any argument after your sentencing that Mr. Barchini was ineffective or deficient
               in his representation of you, because he suffered from a conflict of interest by virtue
               of his application for a position with the United States Attorney’s Office?

           16. Have you discussed these matters with Mr. Barchini?

           17. Have you discussed them with Mr. Guha and/or Ms. Perry?

           18. Please describe, in your own words, your understanding of the conflict of interest
               that potentially arises from Mr. Barchini’s representation of you while pursuing his
               application for a position with the United States Attorney’s Office as a federal
               prosecutor.

   III.    Curcio Counsel

           19. Do you understand that you have a right to consult with a lawyer other than
               Mr. Guha, Ms. Perry, or Mr. Barchini in order to help determine whether you wish
               Mr. Barchini to continue to represent you?

           20. Do you understand that if you cannot afford other counsel, the Court will appoint
               counsel to consult with you regarding these matters? Such an attorney will not be
               connected with Mr. Guha, Ms. Perry, Mr. Barchini, or the Government. Anything
               you tell that attorney will be a secret between you and the attorney. The attorney
               cannot tell Mr. Guha, Ms. Perry, Mr. Barchini, the Government’s attorneys, or me
               about your discussions with him or her. Do you understand that?

           21. I am prepared to adjourn the remainder of this proceeding so that you may consult
               another attorney or even just to think about whether you wish to do so. Would you
               prefer to adjourn until you can give more thought to this matter?
         Case 1:19-cr-00833-SHS Document 180 Filed 03/22/21 Page 6 of 6

Hon. Sidney H. Stein
March 22, 2021
Page 6


          22. Is there anything I have said that you wish to have explained further? Is anything
              unclear?

          23. Would you like the opportunity to consult with another attorney?

          24. Would you like the opportunity to consult privately with Mr. Guha, Ms. Perry, or
              Mr. Barchini?

   IV.    Waiver

          25. [If applicable] Do you still wish to proceed with Mr. Barchini as one of your
              attorneys in this case?

          26. Have you received any inducements, promises, or threats with regard to your
              decision about this potential conflict?

          27. Is your waiver of your right to conflict-free representation voluntary, that is, of your
              own free will?

          28. Do you agree to waive any and all future arguments, on appeal or otherwise, that
              you were denied effective assistance of counsel because of Mr. Barchini’s pursuit
              of a position as a federal prosecutor?
